Citation Nr: 0904160	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative degenerative joint disease 
of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) for the Montgomery, 
Alabama RO.

In November 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In November 2008, the Veteran waived RO consideration of his 
additional evidence.

In his November 2008 personal hearing before the undersigned 
Veterans Law Judge, the Veteran raised the issue of service 
connection for a Baker's cyst as secondary to his service-
connected post-operative degenerative joint disease of the 
left knee.  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Post-operative degenerative joint disease (DJD) of the 
left knee is manifest by flexion to 130 degrees, extension to 
0 degrees, and painful motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2006.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in September 2006.  All identified and 
authorized records relevant to the matter have been requested 
or obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  In this case, an increased 
evaluation is warranted under the applicable Diagnostic Code 
when the claimant demonstrates a noticeable worsening or 
increase in severity of the disability.  He is seeking 
increased compensation for DJD of the left knee, and the 
applicable Diagnostic Code provides an evaluation based on a 
decreased range of motion of the knee.  Additionally, the 
September 2006 letter included notice to the Veteran that he 
should submit statements that completely described any 
additional disablement caused by his disability, and he 
should submit statements from other individuals who were able 
to offer their observations on how the Veteran's disorder 
affected his daily life.  The Veteran responded by submitting 
several lay statements.  As the Veteran responded to the 
notice letter by submitting additional information from lay 
sources as well as his own testimony, the Board concludes 
that the Veteran understood what he needed to show in order 
to be granted an increased evaluation.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008)

 
38 C.F.R. § 4.71, plate 2 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Factual Background and Analysis

In this case, service connection for residuals, internal 
derangement of the left knee was originally established by an 
August 1988 RO decision.  This decision was based primarily 
on service treatment records which showed that the Veteran 
underwent reconstruction of the left knee in November 1980.  
In March 2003, the Veteran's evaluation for residuals, 
internal derangement of the left knee, was increased to 20 
percent.  That RO decision also established a separate 10 
percent evaluation for post-operative DJD of the left knee.

The Veteran's claim for an increased rating was received in 
June 2006.  He related that his work required standing on a 
concrete floor around eight-and-a-half hours per day.  Even 
though he wore a knee brace, his knee would swell.  He 
related that he would limp almost every day due to knee pain 
and stiffness, and he could not walk as far as he previously 
could.  He experienced trouble bending his knee.

On VA examination in October 2006, the Veteran reported that 
he could walk a quarter of a mile with pain.  He stated that 
he was required to stand eight to ten hours a day for work.  
The examiner remarked that the Veteran did not report any 
other difficulty with his activities of daily living.  The 
Veteran denied any flare-ups, but he stated that walking and 
climbing stairs make his pain worse.  He said he felt some 
giving in his knee, but he had not fallen.  He said he wore a 
knee brace.  The examiner found that the Veteran was able to 
actively extend his knee five times to 0 degrees.  Flexion 
was to 130 degrees with repeated attempts and additional 
pain.  It was noted that the Veteran appeared to have both 
anterior and posterior ligamentous laxity and instability but 
no lateral or medial collateral ligament laxity.  No 
additional limitations of fatigue, weakness, or lack of 
endurance followed repetitive motion.  The examiner said that 
X-rays showed osteoarthritic changes.

In October 2006, the Veteran submitted lay statements from 
V.H.D., O.F., T.T., D.G., K.D.G., and A.E.  These statements, 
from friends and co-workers, indicated that the Veteran 
walked with a limp and had difficulty moving due to pain.

The Veteran complained to a private examiner in October 2006 
that his left knee had worsened over the previous six months.  
An examination of the left knee revealed diffuse tenderness 
with palpation along the joint line.  A significant fullness 
was observed posteriorly in the popliteal fossa.  An X-ray 
revealed foreign metal bodies from a previous surgery, 
decreased joint space and reactive degenerative change, 
marked sclerosis, and no fracture.

Private medical correspondence from D.M.H., M.D., dated in 
March 2007 indicates that the Veteran had left knee 
discomfort.  Dr. H. opined that Baker's cyst might be 
present.  A March 2007 private treatment record shows that 
the Veteran had diffuse pain and discomfort with palpation of 
his left knee.  No overt ligamentous laxity was appreciated.  
An X-ray showed degenerative changes.  Treatment records from 
June and September 2008 show that the Veteran reported to the 
Emergency Room with complaints of left knee pain.  It was 
noted that the Veteran received three steroid injections a 
year, and his range of motion was decreased secondary to 
pain.

During the Veteran's November 2008 personal hearing before 
the undersigned Veterans Law Judge, the Veteran testified 
that he had to stand and walk extensively at work.  Although 
he had pain pills, he could not take them at work.  He 
indicated that he tried to exercise to help him with his 
other health problems.  He rated his pain as a six on a 0 
(low) to 10 (high) pain scale.  He said that wearing a brace 
helped.  Occasionally at work he was placed on different jobs 
when his pain became intense.  In the previous year, he said 
he had missed seven or eight working days due to his pain.  
He said that doctors told him that he would need a total knee 
replacement.  Previously, he loved to play baseball and 
basketball, and he could no longer participate in those 
sports.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for post-operative DJD of the 
left knee is not warranted, as the October 2006 VA 
examination showed that the Veteran had flexion to 130 
degrees.  There is no evidence of flexion of 30 degrees or 
less as would be required for a rating in excess of 10 
percent.  The Board notes that under Diagnostic Code 5260 and 
38 C.F.R. § 4.31, a noncompensable evaluation is warranted 
when forward flexion measures 46 degrees or more.  However, 
based on the Veteran's documented complaints of pain coupled 
with the provisions of 38 C.F.R. § 4.40, a 10 percent 
evaluation, but no higher, is warranted at all times 
throughout the period of appeal.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the Veteran's left knee disorder.  Throughout the period of 
appeal, there is no evidence of extension limited to 10 
degrees as is required for a compensable evaluation under 
Diagnostic Code 5261.  Additionally, the medical evidence 
does not demonstrate any ankylosis (Diagnostic Code 5256), 
removal of semilunar cartilage (Diagnostic Code 5258), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  The 
Board notes that the Veteran previously was awarded a 
separate evaluation under Diagnostic Code 5257 for moderate 
recurrent subluxation or lateral instability of the left 
knee; however, that evaluation has not been appealed by the 
Veteran and thus is not before the Board at this time.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the statements submitted by the Veteran and other 
lay people and finds them to be competent evidence regarding 
the symptoms they are able to personally observe.  However, 
the Veteran and the lay people who submitted statements are 
not licensed medical practitioners and are not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to a rating in 
excess of 10 percent for post-operative DJD of the left knee 
is not warranted.

The Board finds that the service-connected knee disorder is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disorder has not necessitated frequent periods of 
hospitalization.  Although the Veteran has testified that he 
missed eight days of work in the past year due to his left 
knee disorder, the Board finds that this does not constitute 
in marked interference with his employment, as the Veteran 
has not had extended periods of hospitalization due solely to 
this service-connected disorder.  Although the Veteran has 
reported pain in his knee, pain and some degree of 
interference with employment are taken into account within 
the regular evaluation criteria.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative degenerative joint disease 
of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


